Exhibit 99(c) Complete Revised Management’s Discussion and Analysis and Consolidated Financial Statements from the 2007 Form 10-K. Financial Statements in this Exhibit are Now Our Historical Financial Statements (Pages 1-78) Exhibit 99(c) Complete Revised Management’s Discussion and Analysis and Consolidated Financial Statements from the 2007 Form 10-K. Financial Statements in this Exhibit are Now Our Historical Financial Statements (Pages 1-78) TABLE OF CONTENTS Page PART I Item 1. Business 2 PART II Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 8. Financial Statements and Supplementary Data 34 (1) PART I Item 1. Business. General Electric Capital Corporation General Electric Capital Corporation (GE Capital or GECC) was incorporated in 1943 in the State of New York under the provisions of the New York Banking Law relating to investment companies, as successor to General Electric Contracts Corporation, which was formed in 1932. Until November 1987, our name was General Electric Credit Corporation. On July 2, 2001, we changed our state of incorporation to Delaware. All of our outstanding common stock is owned by General Electric Capital Services, Inc. (GE Capital Services or GECS), formerly General Electric Financial Services, Inc., the common stock of which is in turn wholly-owned, directly or indirectly, by General Electric Company (GE Company or GE).
